275 Cal. App. 2d 12 (1969)
ROLF ANTHONY CHRISTENSEN, Plaintiff and Appellant,
v.
VERNE ORR, as Director, etc., Defendant and Respondent.
Civ. No. 9189. 
California Court of Appeals. Fourth Dist., Div. One.  
July 22, 1969.
 Henry P. Johnson for Plaintiff and Appellant.
 Thomas C. Lynch, Attorney General, William E. James, Assistant Attorney General, and Michael J. Smolen, Deputy Attorney General, for Defendant and Respondent.
 BROWN (Gerald), P. J.
 Within seven years Rolf Anthony Christensen was twice convicted of drunk driving and the Department of Motor Vehicles suspended his driver's license as required by Vehicle Code, section 13352, subdivision (c). The second conviction followed a nolo contendere plea *13 permitted under Penal Code, section 1016, subject to the district attorney's consent and the court's approval. Section 1016 provides the legal effect of a nolo contendere plea is the same as a guilty plea, "but the plea may not be used against the defendant as an admission in any civil suit based upon or growing out of the act upon which the criminal prosecution is based."
 [1] The classic situation envisioned by the limitation of section 1016 is a personal injury suit for damages against the defendant drunk driver: the plea cannot be used as an admission in such a case. This situation is not applicable here. There was no civil suit. There was merely the paper work of the DMV suspending Christensen's driver's license following the Department's receipt of a certified abstract of the court's record showing Christensen had been convicted of drunk driving. To establish a criminal conviction, the nolo contendere plea was the same as a guilty plea. Under it the court convicted Christensen of drunk driving. The license suspension was based on the ultimate fact of Christensen's conviction, not upon any implied admission or the manner in which that conviction came about, whether by guilty plea, finding of guilt after trial or nolo contendere plea.
 Judgment affirmed.
 Coughlin, J., and Ault, J. pro tem.,  [fn. *] concurred.
NOTES
[fn. *]  *. Assigned by the Chairman of the Judicial Council.